Exhibit 10.3

 

CONFIDENTIAL SEPARATION AGREEMENT

 

This Confidential Separation Agreement (“Agreement”) is made and entered into as
of the date (the “Effective Date”) last indicated below between The Travelers
Indemnity Company (the “Company,” and together with The Travelers
Companies, Inc. and its subsidiaries, affiliates, joint ventures, successors and
assigns, collectively, the “Company Entities” and singularly “Company Entity”)
and Doreen Spadorcia (“Employee”).

 

The Company wishes to provide for the separation of Employee’s employment
relationship with the Company.  The Company and Employee wish to provide for a
full and final settlement of any and all actual and potential disputes Employee
may have arising out of Employee’s employment with the Company, separation from
employment with the Company, or otherwise, without any admission of any kind by
either party.

 

Therefore, in consideration of the mutual promises and agreements set forth in
this Agreement, the Company and Employee agree as follows:

 

I.                                        EMPLOYMENT SEPARATION

 

A.                                    Separation Date.  Employee’s employment
with the Company shall be terminated effective with the close of business on
September 1, 2016 (“Separation Date”).  Employee hereby resigns from all officer
and director positions with the Company Entities as of the Separation Date and
agrees to execute related letters of resignation as requested by the Company.

 

B.                                    Separation.  Employee shall have no duties
and no authority to make any representations or commitments on behalf of any
Company Entity as an employee or in any other capacity whatsoever after the
Separation Date.  Thereafter, Employee shall have no rights deriving from
Employee’s employment by the Company, and shall not be entitled to any further
compensation, except as provided in this Agreement.  Consistent with Subsection
IV(B) of this Agreement, Employee has twenty-one (21) days from the date this
Agreement is presented to consider whether to accept the terms of this
Agreement.  If this Agreement is not duly executed by Employee and duly and
timely returned to the Company as specified in Subsection IV(B) or if Employee
cancels Employee’s acceptance of this Agreement as set forth in Subsection
IV(C), the Company’s obligations under this Agreement will be null and void at
the outset and Employee will not be eligible to receive any of the payments or
benefits described in Section II of this Agreement (the “Consideration”).

 

C.                                    Possible Reduction in Payments and
Adjustment in Separation Date.  If after this Agreement has been provided to
Employee (whether or not it has been executed) and prior to the Separation Date,
Employee engages in conduct that would violate the any term of Section III,
engages in insubordinate conduct, is disruptive in the workplace, engages in
conduct that otherwise damages the morale of Employee’s work unit or the office
as a whole and/or produces a significantly or consistently inferior work
product, in each case, as determined by the Company in its sole discretion,
Employee acknowledges that the Company has the right to terminate

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

1

--------------------------------------------------------------------------------


 

Employee immediately and accelerate Employee’s Separation Date for all purposes
hereunder.  If the Company invokes this right, the Company is no longer
obligated to provide the Consideration.  Notwithstanding, should the Company
elect to provide the Consideration, nothing in this Subsection I(C) shall result
in the acceleration of the issuance of the Separation Payment (as defined in
Subsection II(A)) or a change to the end of the Restricted Period (as defined in
Subsection III(E)) or Non-Competition Restricted Period (as defined in
Subsection III(E)), although both such periods shall commence on the accelerated
separation date.

 

II.                                   CONSIDERATION

 

In exchange for the promises contained in Sections III and IV and subject to the
terms and conditions set forth in this Agreement, the Company agrees to provide
Employee with the Consideration set forth in this Section II.  If Employee
elects not to sign this Agreement or the Second Release referenced in Subsection
IV(D) (the “Second Release”) or cancels under the terms of Subsection IV(C) or
the Second Release, Employee shall receive only those benefits and payments
required by law.

 

A.                                    Separation Payment.  The Company will
issue Employee separation payments in amounts and at the times described under
the Company’s contractual obligations to Employee under the Non-Solicitation and
Non-Disclosure Agreement (the “NSND Agreement”) between Employee and The
Travelers Companies, Inc. dated February 8, 2006 and the Non-Competition
Agreement (the “Non-Competition Agreement”) among Employee, the Company and The
Travelers Companies, Inc. dated February 2, 2010.

 

B.                                    Payments Upon Death.  In the event of
Employee’s death, any unpaid payments under Subsection II(A) will be paid in a
lump sum to Employee’s estate or to such other person as Employee may designate
in a written request delivered to the Company before Employee’s death.

 

C.                                    Offsets.  If Employee is eligible on
account of Employee’s termination of employment to receive any amount under any
other plan, policy of, or agreement with the Company, the Separation Payment
shall be reduced by the amount(s) Employee receives under the other plan, policy
or agreement.  In addition, the Separation Payment will be reduced by any
amounts outstanding that Employee owes to the Company (including, without
limitation, unreimbursed salary advances, loans and used but unaccrued Paid Time
Off).

 

D.                                    Status of Separation Payment if Employee
Re-Employed By the Company.  If Employee is re-employed by the Company at a date
subsequent to the Separation Date, Employee agrees that, as a condition of
re-employment, any remaining payments under Subsection II(A) will discontinue as
of the effective date of re-employment, and Employee shall have no further right
to such payments.

 

E.                                     Outplacement Services.  Employee shall
receive outplacement services from Lee Hecht Harrison at the Company’s expense
pursuant to the terms and conditions established by

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

2

--------------------------------------------------------------------------------


 

the Company.  In no event shall outplacement services be offered to Employee
after the end of the second calendar year following the year of the Separation
Date.

 

F.                                      Satisfaction of Obligations.  The
Consideration to be provided under Section II of this Agreement is in full
satisfaction of, and not in addition to, the Company’s obligations under the
NSND Agreement, the Non-Competition Agreement, Travelers Severance Plan and any
other severance or benefit plan under which Employee asserts any Company Entity
is obligated to provide separation benefits.

 

G.                                    Withholding.  The Company will withhold
from the payments referenced in Subsections II(A) all appropriate deductions for
employee benefits, if applicable, and the amounts necessary for the Company to
satisfy its withholding obligations under federal, state and local income and
employment tax laws, including those taxes applicable to any equity vesting as a
result of Employee’s separation of employment.

 

III.                              EMPLOYEE’S COVENANTS TO THE COMPANY

 

The parties desire to provide for the protection of the business, goodwill,
confidential information, relationships and other proprietary rights of the
Company Entities.  Accordingly, Employee agrees to the following:

 

A.                                    Property of the Company.  By the
Separation Date, Employee will return to the Company (and will not retain
originals or copies of) any and all:  (i) records, files, reports, notes,
compilations, or other recorded matter, or copies or reproductions thereof (in
any form or medium) relating to the Company’s operations, activities or
business, made or received by Employee during employment; and
(ii) identification cards, keys, parts, tools, equipment, computer hardware,
software, and disks, owned or leased vehicles, credit cards and other tangible
or personal property owned by any Company Entity.

 

B.                                    Future Conduct.  Employee agrees not to
engage in any form of conduct, or make any statements or representations, that
are untruthful or disparage or otherwise harm or potentially harm the
reputation, goodwill or commercial interests of any Company Entity or any
current, past or future director, employee or manager of any Company Entity. 
This includes, but is not limited to, statements or representations to the press
or other media.

 

In addition, Employee agrees to cooperate fully with the Company, including its
attorneys and accountants, in connection with transitioning her responsibilities
and any potential, threatened or actual litigation, arbitrations, claims,
disputes, proceedings, or internal or government investigations (“Proceedings”),
which directly or indirectly involve any Company Entity.  Employee agrees to
appear as a witness voluntarily, upon the Company’s request, regardless of
whether served with a subpoena, and be available to attend depositions, court
proceedings, consultations or meetings regarding any such Proceedings, as
requested by the Company.  The Company acknowledges that these efforts, if
necessary, will impose on Employee’s time and would likely interfere with other
commitments Employee may have in the future.  Consequently, the Company shall
attempt to schedule such depositions, court

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

3

--------------------------------------------------------------------------------


 

proceedings, consultations or meetings in coordination with Employee’s schedule,
but Employee recognizes that any such scheduling may be beyond the Company’s
control.  Likewise, the Company agrees to compensate Employee for her time
hereunder at a rate of one hundred percent (100%) of Employee’s base salary as
of the Separation Date pro-rated to an hourly rate, for actual time spent
traveling to and from and attending such depositions, consultations or meetings,
not to include ancillary time spent at hotels and related locations during
evenings between proceedings.  The Company also agrees to reimburse Employee for
the out-of-pocket expenditures actually and reasonably incurred by Employee in
connection with the performance of the services contemplated by this Subsection
III(B), including hotel accommodations, air fare, transportation and meals
consistent with the Company’s generally-applicable expense reimbursement
policies.  Any compensation paid by the Company to Employee under this
Subsection III(B) shall be in exchange for Employee’s time and is not dependent
upon the character or content of any information Employee discloses with respect
to any such Proceedings.

 

C.                                    Confidentiality of this Agreement. 
Employee and the Company agree that this Agreement and its terms will be
regarded and treated as confidential communications between the parties, and
that neither the parties nor their counsel or advisors will reveal or disclose
either the existence or the terms of this Agreement to any other person or
entity, except as required by law, subpoena, court order, or other legal
process.  If disclosure is so required of Employee, Employee agrees to notify
the Company as soon as notice of such process is received and before disclosure
or appearance takes place.  Employee may further disclose the terms of this
Agreement to Employee’s spouse, accountant, financial advisor and attorney upon
their agreement to maintain this Agreement in strict confidence, as set forth in
this Subsection III(C).  Employee may also disclose Section III to prospective
or subsequent employers who have a legitimate business interest in knowing of
these covenants, following their agreement to maintain such provisions in strict
confidence, as set forth in this Subsection III(C).  Further, nothing in this
Subsection III(C) limits the Company’s ability to disclose the information
internally or externally to those persons with a legitimate business or
regulatory reason to have access to the information or if required by law.

 

D.                                    Non-Disclosure.  Employee acknowledges
that Employee has had access to confidential and proprietary business
information of the Company Entities, which may have included:  non-public
information such as internal information about the Company’s business, such as
financial, sales, marketing, claim, technical and business information,
including profit and loss statements, business/marketing strategy and trade
secrets; client, customer, policyholder, insured person, claimant, vendor,
consultant and agent information, including personal information such as social
security numbers and medical information; legal advice obtained; product and
system information; and any compilation of this information or employee
information obtained as part of Employee’s responsibilities at the Company
(“Confidential Information”).  Employee agrees not to, either during or any time
after her employment, use, publish, make available, or otherwise disclose,
except for the Company’s benefit in the course of such employment, any
Confidential Information, whether developed by, for, or at the expense of the
Company, or assigned or entrusted to the Company or otherwise, unless such
information is or becomes generally known outside of the Company through no
fault of Employee.  In addition,

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

4

--------------------------------------------------------------------------------


 

Employee agrees to keep such Confidential Information at all times subject to
the Company’s control.  Employee also agrees to cooperate to remedy any
unauthorized use or disclosure of such Confidential Information and not to
violate any Company policy regarding the same.

 

Employee further agrees that all Confidential Information, including, without
limitation, all records, files, reports, notes, compilations, or other recorded
matter, and copies or reproductions thereof, made or received by Employee during
Employee’s employment with the Company are, and shall be, the property of the
Company exclusively, and Employee will keep the same at all times subject to the
Company’s control and will deliver to or leave the same with the Company prior
to Employee’s Separation Date.

 

E.                                     Covenants Not to Solicit/Hire/Interfere. 
Employee acknowledges and agrees that, by virtue of opportunities derived from
Employee’s access to Confidential Information and employment with the Company,
Employee is capable of significantly and adversely impacting the existing
relationships of the Company Entities with their clients, customers,
policyholders, vendors, consultants, employees and/or agents.  Employee
acknowledges that the Company Entities have a legitimate interest in protecting
these relationships against solicitation and/or interference by Employee during
Employee’s employment and for a reasonable period of time following the
Separation Date.  Accordingly, the parties agree that the covenants described in
this Subsection III(E)(1) and (2) shall apply during employee’s employment with
the Company and for a duration of eighteen (18) months following the Separation
Date (together, the “Restricted Period”), and the covenants described in
Subsection III(E)(3) shall apply during employee’s employment with the Company
and for a duration of twelve (12) months following the Separation Date (the
“Non-Competition Restricted Period”).  Employee acknowledges and agrees that the
covenants described in this Subsection III(E) and its subparts are expressly
intended to protect and preserve the legitimate business interests and goodwill
of the Company Entities.  Employee acknowledges that the Consideration provides
independent and fair consideration for these covenants.

 

1.                                      Non-Solicitation/Non-Hire of Employees. 
Employee acknowledges that the Company Entities sustain their operations and the
goodwill of their clients, customers, policyholders, vendors, consultants,
producers, agents and brokers (“Customers”) through their employees.  The
Company Entities have made significant investment in their employees and their
ability to establish and maintain relationships with each other and with the
Company Entities’ Customers in order to further their operations and cultivate
goodwill.  Employee acknowledges that the loss of the Company Entities’
employees could adversely affect its operations and jeopardize the goodwill that
has been established through these employees, and that the Company Entities
therefore have a legitimate interest in preventing the solicitation of their
employees.  Accordingly, Employee shall not, without the prior written consent
of the Company, at any time during the Restricted Period, directly or
indirectly, seek to recruit or solicit, attempt to influence or assist,
participate in or promote the solicitation of, or otherwise attempt to adversely
affect the employment of any person who was or is employed by any Company Entity
on the Separation Date or was employed by any Company Entity within twelve (12)
months prior to the Separation Date or thereafter. Without limiting the
foregoing restriction, Employee shall not, on behalf of Employee or any other
person, hire, employ or engage any such

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

5

--------------------------------------------------------------------------------


 

person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Subsection
III(E)(1).  Without limiting the generality of the restrictions under this
Subsection(E)(1), by way of example, the restrictions under this Subsection
III(E)(1) shall prohibit Employee from (i) interviewing a Company Entity
employee, (ii) communicating in any manner with a Company Entity employee in
connection with a current or future employment opportunity outside of the
Company Entity, (iii) identifying Company Entity employees to potentially be
solicited or hired, (iv) providing information or feedback regarding Company
Entity employees seeking employment with Employee’s subsequent employer and/or
(v) otherwise assisting or participating in the solicitation or hiring of a
Company Entity employee.  Employee further agrees that, during such time, if a
person who is employed by any Company Entity contacts Employee about prospective
employment, Employee will inform such person that Employee cannot discuss the
matter, unless and until consent of the Company has been obtained.  Employee
shall not provide any other person the name of, or information regarding, any
person employed by any Company Entity who contacts Employee about prospective
employment.  For purposes of this Subsection III(E)(1), requests for consent
must be delivered via overnight mail (signature required) to John P.
Clifford, Jr., Executive Vice President - Human Resources, Travelers, 385
Washington Street, Mail Code 9275-SB02W, Saint Paul, Minnesota 55102-1396 (or
his successor), with a copy via overnight mail (signature required) to Kenneth
F. Spence, III, Executive Vice President and General Counsel, Travelers, 385
Washington Street, Mail Code 9275-LC12L, Saint Paul, Minnesota 55102-1396 (or
his successor).

 

2.                                      Non-Solicitation of and Non-Interference
with Existing Commercial Relationships.  Employee acknowledges that by virtue of
her employment with the Company, Employee has developed relationships with
and/or had access to Confidential Information about the Company Entities’
Customers and is, therefore, capable of significantly and adversely impacting
existing relationships that the Company Entities have with them.  Employee
further acknowledges that the Company Entities have invested in their and
Employee’s relationship with the Company Entities’ Customers and the goodwill
that has been developed with them, and therefore have a legitimate interest in
protecting these relationships against solicitation and/or interference by
Employee for a reasonable period of time after the Separation Date. 
Accordingly, Employee shall not, without the prior written consent of the
Company, at any time during the Restricted Period, directly or indirectly,
solicit any person or entity, who or that, as of the Separation Date, was or is
a Customer of any Company Entity, to discontinue business with any Company
Entity and/or move that business elsewhere, or otherwise change an existing
customer relationship with any Company Entity.  Employee further agrees that,
during such time, if such a Customer contacts Employee about discontinuing
business with any Company Entity and/or moving that business elsewhere, or
otherwise changing an existing commercial relationship with any Company Entity,
Employee will inform such Customer that Employee cannot discuss the matter
without notifying the Company.  Prior to any discussion of the matter, Employee
is obligated to notify the Company of the name of the person who made the
contact, the Customer with whom the person is affiliated, and the nature and
date of the contact. After notifying the Company of the contact, Employee must
receive written consent from the Company before discussing the matter with such
Customer.  For purposes of this Subsection III(E)(2), requests for consent must
be delivered via overnight mail (signature required) to Brian

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

6

--------------------------------------------------------------------------------


 

MacLean, President and Chief Operating Officer, Travelers, One Tower Square,
Hartford, Connecticut 06183 (or his successor), with a copy via overnight mail
(signature required) to Kenneth F. Spence, III, Executive Vice President and
General Counsel, Travelers, 385 Washington Street, Mail Code 9275-LC12L, Saint
Paul, Minnesota 55102-1396 (or his successor).

 

3.                                      Non-Competition.  For the reasons set
forth above, Employee acknowledges that the Company Entities have a legitimate
interest in protecting their relationships with their Customers and employees
against competition by Employee for a reasonable period of time after the
Separation Date.  Accordingly, Employee shall not, without the prior written
consent of the Company, at any time prior to the Separation Date or during the
Non-Competition Restricted Period, directly or indirectly, in any manner or
capacity, including without limitation, formally or informally, as a proprietor,
principal, agent, partner, officer, director, stockholder, employee, member of
any association, consultant, advisor or otherwise, (a) perform services for,
advise, consult with or have any ownership interest in (i) any entity that,
taken together with its affiliates, is primarily engaged in the property and
casualty insurance business (the “Business”) or (ii) any business, business unit
or division that is primarily engaged in the Business (in each case, a
“Restricted Entity”) or (b) engage in the Business.  Notwithstanding the
foregoing, the following shall not constitute non-compliance with this Agreement
or a breach of this Subsection III(E)(3):  (a) ownership by Employee, as a
passive investment, of less than five (5) percent of the outstanding voting
shares of any entity, (b) performing services for or having an ownership
interest in an entity (other than a Restricted Entity) that is engaged in the
business of acting as an agent or broker (including those engaged in the
distribution of property and casualty insurance) so long as Employee is not
actively engaged in underwriting, claims, investment activities or third party
administration, in each case, relating to property and casualty insurance,
(c) seeking and/or accepting (and taking any action in furtherance of seeking
and/or accepting, including discussions regarding potential investment) any
position or relationship with an entity that would otherwise breach Subsection
III(E)(3), so long as such position, relationship or investment or any services
related thereto does not commence before the end of the Non-Competition
Restricted Period and (d) non-compliance with this Subsection III(E)(3) that is
isolated, unintentional and immaterial.

 

F.                                      Breach; Remedies.  Employee expressly
acknowledges that the terms of Section III are material to this Agreement, and
if Employee breaches any term of Section III or of any equity agreement Employee
may have executed with any Company Entity, Employee shall be responsible for all
damages and the forfeiture and/or return of all Consideration, without prejudice
to any other rights and remedies that the Company may have.

 

Employee further acknowledges and agrees that any breach by Employee of the
provisions of Section III and/or any of its subsections will cause the
applicable Company Entities irreparable injury and damage that cannot be
reasonably or adequately compensated by monetary damages.  Employee therefore
expressly agrees that the Company shall be entitled to injunctive or other
equitable relief in a court of competent jurisdiction in order to prevent a
breach of Section III or any other part thereof, in addition to such other
remedies legally available to the Company.  Employee expressly and explicitly
waives any claim and/or defense that the

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

7

--------------------------------------------------------------------------------


 

Company has an adequate remedy at law and therefore should not be able to obtain
injunctive relief or specific performance.

 

G.                                    Disclaimer.  Nothing in this Agreement,
including but not limited to the provisions of Subsections III(A)-(D) related to
property of the Company, future conduct, cooperation, confidentiality or
non-disclosure, or the general waiver and release provisions of Section IV,
below, prevents Employee from filing a charge or complaint with, making
disclosures to, communicating with, or participating in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”),
the United States Securities and Exchange Commission (“SEC”), or any other
federal, state or local agency charged with the enforcement of any laws, or from
sharing information concerning Employee’s wages or other terms and conditions of
employment for purposes of pursuing Employee’s legal rights or engaging in joint
activity with other employees under Section 7 of the National Labor Relations
Act or state or local law.

 

IV.                               GENERAL WAIVER AND RELEASE BY EMPLOYEE

 

A.                                    General Waiver and Release.

 

1.                                      As a material inducement to the Company
to enter into this Agreement, and in consideration of the Company’s covenant to
provide the Consideration if Employee duly qualifies for its receipt, Employee
on behalf of herself and Employee’s assigns, personal or legal representatives,
executors, administrators, successors, heirs, devisees and legatees, hereby
knowingly and voluntarily waives, releases and forever discharges all Company
Entities and all of their past, present and future respective agents, officers,
directors, shareholders, employees, attorneys, insurers, fiduciaries, employee
benefit plans, and assigns from any past, current or future federal, state or
local charges, claims, demands, actions, liabilities, suits, or causes of action
at law or equity or otherwise and any and all rights to or claims for continued
employment after the Separation Date, attorneys’ fees, damages (including
contract, compensatory, punitive or liquidated damages) or equitable relief,
that Employee or Employee’s assigns, personal or legal representatives,
executors, administrators, successors, heirs, devisees and legatees may ever
have had, have now or may ever have, whether known or unknown, actual or
potential, certain or contingent, on account of or relating to Employee’s
employment with the Company, separation from employment with the Company or
otherwise.

 

2.                                      This release includes, but is not
limited to rights and claims arising under the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(except for any claim for benefit or other relief arising under
Section 502(a)(1)(B) of ERISA), the Lilly Ledbetter Fair Pay Act of 2009, the
Labor Management Relations Act, any federal, state or local human rights statute
or ordinance, any claims or rights of action relating to breach of contract,
tort, public policy, personal or emotional injury, defamation, protection of
“whistleblowers,” additional

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

8

--------------------------------------------------------------------------------


 

compensation, fringe benefits, debts, obligations, promises or agreements. 
Employee specifically waives the benefit of any statute or rule of law which, if
applied to this Agreement, would otherwise exclude from its binding effect any
claims not now known by Employee to exist.  This release does not purport to
waive claims for enforcement of this Agreement, claims for benefits or other
relief arising under Section 502(a)(1)(B) of ERISA, claims arising under these
laws after the Effective Date, or for claims that cannot be released by private
agreement.

 

This release does not limit any right Employee may have to file a charge or
complaint with the EEOC, SEC, or any other federal, state or local agency
charged with the enforcement of any laws, or prevent Employee from participating
in an investigation or proceeding conducted by any such agency. This Agreement
does, however, waive and release any right by Employee to recover monetary
damages or other individual relief in connection with any such charge,
complaint, or assertion of claims, except where such a waiver of individual
relief is prohibited by law.

 

B.                                    Time Period for Review.  Employee
acknowledges that she has reviewed the Consideration described above and
provided as part of this Agreement.  Employee acknowledges that she has been
granted at least twenty-one (21) days within which to consider and to execute
this Agreement.  Employee further acknowledges that if this Agreement is not
duly executed by Employee and returned to the Company as specified in this
Subsection IV(B) within twenty-two (22) days from the date this Agreement was
presented to Employee, this Agreement shall be deemed null and void at the
outset, and Employee will not be eligible to receive any such Consideration. 
This duly executed Agreement must be post-marked or received by the Company
prior to the close of the business day on the twenty-second (22nd) day after it
was presented to Employee.  The Agreement must be delivered to the Company
personally or via overnight mail (signature required) to the attention of Diane
Bengston, Senior Vice President — Human Resources, Travelers, One Tower Square,
Hartford, Connecticut 06183.

 

Employee further acknowledges that by virtue of being presented with this
Agreement, Employee is hereby advised in writing to consult with legal counsel
prior to executing this Agreement.  Employee understands that if she executes
this Agreement prior to the expiration of twenty-one (21) days, or chooses to
forego the advice of legal counsel, she does so freely and knowingly, and waives
any and all future claims that such action or actions would affect the validity
of this Agreement.  Employee acknowledges that any changes made to this
Agreement after its first presentation to Employee, whether material or
immaterial, do not re-start this twenty-one (21) day period.

 

C.                                    Cancellation Rights.  Employee understands
that she may cancel this Agreement at any time on or before the fifteenth (15th)
day following the date on which she signs this Agreement.  To be effective, the
decision to cancel must be in writing and delivered to the Company, personally
or by overnight mail (signature required), to the attention of Diane Bengston,
Senior Vice President — Human Resources, Travelers, One Tower Square, Hartford,
Connecticut 06183, on or before the fifteenth (15th) day after Employee signs
this Agreement.  No payments shall be made under Subsection II(A) prior to
(i) the expiration of Employee’s cancellation rights as described in this
Subsection IV(C) and (ii) Employee’s execution of the

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

9

--------------------------------------------------------------------------------


 

Second Release and the expiration of the corresponding cancellation rights set
forth therein.  If Employee exercises the limited right to cancel as set forth
in this Subsection IV(C) or in the Second Release or if the release provisions
of Section IV or the Second Release are held invalid for any reason whatsoever,
Employee agrees that this Agreement is deemed null and void at the outset,
Employee is not entitled to any Consideration and Employee must return any
Consideration already paid.

 

D.                                    Second Release.  Employee agrees to
execute a Second Release, including a general waiver and release, in
substantially the same form as the provisions of Section IV within twenty-two
(22) days following her Separation Date and prior to the commencement of any
payments under Subsection II(A).  If Employee refuses to execute the Second
Release, Employee agrees that Employee is not entitled to any Consideration and
Employee must return any Consideration already received.

 

V.                                    MISCELLANEOUS PROVISIONS

 

A.                                    Non-Assignment of Claims.  Employee
represents and warrants that Employee has not sold, assigned, transferred,
conveyed or otherwise disposed of to any third party, by operation of law or
otherwise, any action, cause of action, suit, debt, obligation, account,
contract, agreement, covenant, guarantee, controversy, judgment, damage, claim,
counterclaim, liability or demand of any nature whatsoever relating to any
matter covered by this Agreement.

 

B.                              Successors.  This Agreement shall be binding
upon, enforceable by and inure to the benefit of Employee’s assigns, personal or
legal representatives, executors, administrators, successors, heirs, devisees
and legatees and the Company and any successor company, but neither this
Agreement nor any rights or payments arising hereunder may be assigned, pledged,
transferred or hypothecated by Employee.

 

C.                              Controlling Law and Venue; Arbitration.

 

1.                                      The parties select and irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
District of Minnesota and the state courts for the State of Minnesota located in
or near St. Paul, Minnesota for any action to enforce, construe or interpret
this Agreement, including any action seeking the issuance of an injunction or
the obtaining of any other remedy contemplated by or permitted under this
Agreement.  The parties agree that venue for any such actions shall be proper
only in Minnesota and expressly and explicitly waive any objection and/or
defenses that the venue of any such action is improper in Minnesota on any
basis, including without limitation, forum non conveniens or of convenience of
the parties.

 

2.                                      The parties agree that any
employment-related claim or dispute that arises after the Effective Date or that
is not released under Section IV of this Agreement must be resolved through
binding arbitration in accordance with the then-current rules of the American
Arbitration Association.  Notwithstanding the foregoing, however, to the extent
the claim or dispute arises under ERISA and is not released under Section IV of
this Agreement, that portion of the claim or dispute (and only that portion)
shall be brought in the United States District Court

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

10

--------------------------------------------------------------------------------


 

for the District of Minnesota unless both parties agree to submit that portion
of the dispute to binding arbitration.  Judgment upon any arbitration award may
be entered in any court having jurisdiction thereof, and each party hereby
submits itself to the personal jurisdiction of any such court for the purpose of
entering such judgment.

 

3.                                      To the extent not preempted by ERISA or
otherwise governed by federal law, all disputes under Subsections V(C)(1) and
(2) above shall be governed by the laws of the State of Minnesota, without
giving effect to choice of law or conflict of law principles.

 

4.                                      Nothing in Subsections V(C)(1) through
(3) above shall limit the Company’s right to obtain injunctive or equitable
relief in a court of competent jurisdiction in aid of arbitration or in
connection with Employee’s covenants under Section III or IV of this Agreement.

 

D.                              Amendment.  Any amendment to this Agreement
shall only be made in writing and signed by the parties.

 

E.                               Waiver.  No claim or right arising out of a
breach or default under this Agreement can be discharged by a waiver of that
claim or right unless the waiver is in writing signed by the party hereto to be
bound by such waiver.  A waiver by any party of a breach or default by the other
party of any provision of this Agreement shall not be deemed a waiver of future
compliance with such provision, and such provision shall remain in full force
and effect.

 

F.                                IRC Section 409A.  While each party is
responsible for determining the tax consequences to that party of the payments
provided under this Agreement, this Agreement shall be interpreted in light of
the mutual intent of both parties that the payments provided under this
Agreement either are not subject to Section 409A of the Internal Revenue Code
(“Code Section 409A”) or are structured to be paid in a manner consistent and in
compliance with Code Section 409A.

 

G.                              Notice.  Except as otherwise provided in this
Agreement, all notices, requests, and other communications under the Agreement
shall be in writing and sent by overnight mail (signature required), postage
prepaid, and properly addressed as follows:

 

To Employee:

At Employee’s home address listed in the Company’s employee database, as updated
by Employee from time to time in writing to the Employee Services Unit

 

 

To the Company:

John P. Clifford, Jr. (or his successor)

 

Executive Vice President - Human Resources

 

Travelers

 

385 Washington Street, Mail Code: 9275-SB02L

 

St. Paul, Minnesota 55102-1396

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

11

--------------------------------------------------------------------------------


 

 

With a copy to:

 

 

 

Kenneth F. Spence, III (or his successor)

 

Executive Vice President and General Counsel

 

Travelers

 

385 Washington Street, Mail Code: 9275-LC12L

 

Saint Paul, Minnesota 55102-1396

 

The parties agree to notify each other promptly of any change in mailing
address.

 

H.                             Outstanding Business Expenses.  Employee will
submit for reimbursement any outstanding business expenses within thirty (30)
days of the Separation Date.  To the extent any of the expenses are improper or
otherwise not approved by Employee’s manager, Employee retains responsibility
for the payment of any such disapproved expenses.

 

I.                                  Headings.  Headings used in this Agreement
are for reference purposes only and shall not be deemed to be a part of this
Agreement.

 

J.                                  Entire Agreement.  The Company and Employee
each represent and warrant that no promise or inducement has been offered or
made except as set forth in this Agreement and that the Consideration stated is
the sole consideration for this Agreement.  This Agreement along with the Second
Release is a complete agreement and states fully all understandings, promises
and commitments as between Employee and the Company relating to the separation
of Employee’s employment from the Company and any consideration due to Employee
relating to her employment.  This Agreement supersedes any prior agreements,
whether oral or written, between Employee and any Company Entity (including,
without limitation, the NSND Agreement and the Non-Competition Agreement) except
any written agreements relating to equity grants, the arbitration of employment
disputes or the protection of any Company Entity’s intellectual property
(including, without limitation, the Principles of Employment Agreement).  To the
extent that there are any inconsistencies between any prior written agreement
and this Agreement, this Agreement governs.  Employee acknowledges that, except
as expressly provided in the Agreement or any applicable benefit plan, Employee
is not entitled to any other or further compensation or remuneration following
the Separation Date.  In the event an inadvertent error was made in the
calculation of economic benefits under Section II, the Company reserves the
right to make necessary corrections up until the time both parties have signed
the Agreement.

 

June 2, 2016

 

/s/ Doreen Spadorcia

Date

 

Doreen Spadorcia

 

12

--------------------------------------------------------------------------------


 

K.                              Limited Severability.  If any section of this
Agreement is found by a court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the minimum extent necessary to render the same valid
and enforceable, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, if any.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth below:

 

 

 

 

 

Date:

June 2, 2016

 

THE TRAVELERS INDEMNITY COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Diane D. Bengston

 

 

 

 

 

 

 

 

Its:

Senior Vice President — Human Resources

 

 

 

 

 

 

 

 

 

 

Date:

June 2, 2016

 

/s/ Doreen Spadorcia

 

 

 

DOREEN SPADORCIA

 

13

--------------------------------------------------------------------------------